Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 13-18, drawn to a composition, classified in C08L 83/04.
II. Claims 9-12 and 19, drawn to a method of making a silicone elastomer, classified in C08J3/241.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, a process of formulating the claimed composition need not necessarily involve initially storing two or more components for a defined period of time, and to the exclusion of other ingredients, prior to fully assembling all the materials into one mixture.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A big part of the burden in this instance is the fact that the broadest incarnations of the claimed invention are actually anticipated by perhaps hundreds of other known compositions.  All that is required of the composition as defined by claim 1 is a linear polysiloxane bearing terminal groups silanol groups (and adhering to a certain degree of polymerization wide enough in its breadth that it would apply to the vast majority of such polymers used in commercial applications) and an organosilicon compound having as its foundational skeleton an aminopropyltriethoxysilane.  Such compositions are disclosed widely, but not necessarily with a required storage period before a second part comprising an ethoxysilane crosslinker is introduced.
During a telephone conversation with Chris Kurfman on October 10, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 and 13-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-12 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what Applicant intends when they say that the silica is “highly dispersed”.  This would not seem to be a property of the silica so much as an indication that it is uniformly distributed throughout the host polysiloxane.  Also, the word “highly” is itself unclear because there are no metrics given stating how this would be measured and what constitutes “high dispersion”.  Clarification is needed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankland, U.S. Patent # 3,280,072.
See Example 2 where there is described a condensation-curable polysiloxane composition comprising the materials outlined in claim 1 in a 0.4:10, or 1:25, weight ratio consistent with the requirements of claim 3.
Concerning claim 5, aminopropyltriethoxysilane IS the ethoxy-functional crosslinking agent.  Moreover, the Specification at page 3, lines 7-9 says of the “another” aminopropyltriethoxysilane that it may be the same as, or different than, that satisfying the presence of an aminopropyltriethoxysilane according to claim 1.  Hence, the single prior art component aminopropyltriethoxysilane in Example 2 of the reference anticipates each of the claimed aminopropyltriethoxysilane, the ethoxy-functional crosslinking agent, and the “another” aminopropyltriethoxysilane.
As for claims 7 and 8, the incorporation of a reinforcing silica is mentioned in column 3, line 68 and it is the position of the Examiner that fumed/pyrogenic silica is at once envisaged when a silica material is characterized as being reinforcing (meaning particle diameters on the nanometer scale and large BET surface areas).  Ground quartz is also disclosed in Example 1 and one of ordinary skill would immediately appreciate that it could be added to any of the other exemplified embodiments.
Claims 1-2, 5-8, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sixt et al., U.S. Patent # 7,094858.
See Table 1 where the components mandated by claims 1, 2, 5-8, and 16-18 are outlined as being essential ingredients of the prior art composition.  It is noted that each of the silanol-terminated polysiloxanes having the viscosities indicated would inherently be a polymer containing between 30 and 2,500 dimethylsiloxane repeat units.  Further, pyrogenic silica is another name for fumed silica, which is one of the fillers set forth in claims 8 and 18. 



Claim Rejections - 35 USC § 103
Claims 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Frankland, U.S. Patent # 3,280,072 in view of Golitz et al., U.S. Patent # 3,621,047.
It is acknowledged that Frankland does not expressly teach the utilization of a silicone plasticizer.  On the other hand, it is not insignificant that caulking and sealant materials are the applications for which that composition is formulated (column 1, lines 11-15).  In this connection, there are numerous other disclosures also directed to polysiloxane-based sealants that contemplate the incorporation of a silicone-based plasticizer, the effects of which are familiar to one having ordinary skill.  
One of many such references is Golitz which, like Frankland, defines compositions having utility as caulking/sealing materials (column 1, lines 11-13).  See column 2 where trimethylsiloxy-terminated polydiorganosiloxanes are recited as a favored embodiment of a plasticizer and column 3, lines 44-45 where one specific permutation of said plasticizer is trimethylsiloxy-terminated polydimethylsiloxane having a viscosity of 1,000 cSt. (1cSt ≈ 1 mPa.s for polymers having a density approaching 1 g/ml).
Claims 3, 4, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sixt et al., U.S. Patent # 7,094858.
Regarding claims 3 and 13, It is conceded that the weight ratio of the silanol-terminated polysiloxane to the amino-functional triethoxysilane is on the order of 75:1 or 60:1 in the compositions summarized in Table 1.  At the same time, column 2, lines 34-43 indicate that it is preferred that 0.5 to 8 parts of the amino-functional silane is included relative to 100 parts of the polymer.  At 2 parts to 100 parts, their ratio would be 1:50 and at 5 parts to 100 parts, the ratio would be 1:20.  (It is curious that none of the exemplified compositions actually conforms with this teaching.)
As for claims 4, 14, and 15, trimethylsiloxy-terminated polydimethylsiloxane having a viscosity between 50 and 1,000 mPa.s is contemplated as a suitable plasticizer in column 3, lines 26-30.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


October 16, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765